United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
NEW YORK CITY POLICE DEPARTMENT,
New York, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Miriam D. Ozur, Esq., for the Director

)
)
)
)
)
)
)
)

Docket No. 06-1274
Issued: January 29, 2007

Oral Argument November 16, 2006

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2006 appellant filed a timely appeal of a May 23, 2005 merit decision of the
Office of Workers’ Compensation Programs which denied his claim. He also appealed an
April 13, 2006 Office decision denying merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant’s September 12, 2001 injury falls within the
purview of 5 U.S.C. § 8191; and (2) whether the Office properly refused to reopen appellant’s
claim for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 26, 2004 appellant, then a 45-year-old retired New York Police Department
(NYPD) detective, filed a Form CA-721, law enforcement officer’s claim. He alleged that on
September 12, 2001, during the recovery efforts at the World Trade Center, he injured his right
shoulder while lifting a large piece of metal. In support of his claim, appellant submitted

medical evidence showing that he sustained a right rotator cuff tear for which he underwent
surgery on June 6, 2002. Appellant also submitted documentary evidence showing that he was
injured in the line of duty and a Department of Justice credential dated September 30, 1999
stating that he was deputized as a U.S. Marshal, with the appointment to expire
October 31, 2001. On January 15, 2004 accidental disability retirement was approved by the
NYPD. By letter dated March 24, 2004, Lieutenant Joseph F. Campisi of the NYPD noted that
appellant had been working with the arson/explosives squad on September 11, 2001 and was a
first responder to the World Trade Center. He stated that appellant was requesting coverage
under section 8191 of the Federal Employees’ Compensation Act.1
By letter dated April 1, 2004, the Office informed appellant of the specific requirements
of section 8191. In an April 21, 2004 letter, Lieutenant Campisi opined that appellant fulfilled
the requirements of section 8191 as he was both preventing a crime against the United States and
was also attempting to apprehend those who committed the crime.
In a June 7, 2004 decision, the Office denied the claim, finding that the evidence did not
establish that appellant’s injury was covered by section 8191.
On June 26, 2004 appellant requested a review of the written record. In a November 24,
2004 decision, an Office hearing representative affirmed the June 7, 2004 decision. On
March 22, 2005 appellant requested reconsideration, alleging that he additionally sustained a
nasal polyp condition in the line of duty and submitted supportive medical evidence. By
decision dated May 23, 2005, the Office denied modification of the previous decisions.
On April 7, 2006 appellant again requested reconsideration, reiterating his argument that
his claim fell under the purview of section 8191. In an April 13, 2006 decision, the Office
denied his request for reconsideration of the merits.
LEGAL PRECEDENT -- ISSUE 1
Under the Act, an individual seeking compensation benefits has the burden of proof to
establish the essential elements of his claim, including the fact that he is an employee of the
United States within the meaning of the Act.2 Appellant makes no claims to federal employment
and asserts that he is covered as an officer as explained below.
In pertinent part, 5 U.S.C. § 8191 provides that an eligible officer is any person who is
determined by the Secretary of Labor in her discretion to have been on any given occasion:
“(1) A law enforcement officer and to have been engaged on that occasion in the
apprehension or attempted apprehension of any person -(A) for the commission of a crime against the United States; or

1

5 U.S.C. §§ 8101-8193.

2

See Louis T. Blair, Jr., 54 ECAB 348 (2003).

2

(B) who at that time was sought by a law enforcement authority of the
United States for the commission of a crime against the United States; or
(C) who at that time was sought as a material witness in a criminal
proceeding instituted by the United States; or
“(2) a law enforcement officer and to have been engaged on that occasion in
protecting or guarding a person held for the commission of a crime against the
United States or as a material witness in connection with such a crime; or
“(3) a law enforcement officer and to have been engaged on that occasion in the
lawful prevention of or lawful attempt to prevent, the commission of a crime
against the United States....”3
Office regulations provide that benefits are available to law enforcement officers who are
not “employees” under 5 U.S.C. § 8101, who are determined in the discretion of the Office to
have been engaged in the activities listed in section 8191 of the Act.4 Benefits are payable when
an officer is injured while apprehending or attempting to apprehend an individual for the
commission of a federal crime. The fact that an injury is related in some way to the commission
of a federal crime does not necessarily bring the injury within the coverage of the Act.5 For
benefits to be payable when an officer is injured preventing or attempting to prevent a federal
crime, there must be objective evidence that a federal crime is about to be committed.6 Based on
the facts available at the time of the event, the officer must have an awareness of sufficient
information which would lead a reasonable officer, under the circumstances, to conclude that a
federal crime was in progress or about to occur and there must be sufficient evidence that the
officer was in fact engaged in actual or attempted apprehension of a federal criminal or
prevention of a federal crime.7
The Board has recognized that the issue of whether a law enforcement officer was
attempting to apprehend someone for or prevent the commission of a federal crime turns initially
on the question of whether, at the time the injury was sustained, the local law enforcement
officer knew that a federal crime or potential federal crime was being committed and, therefore,
formed the intent to apprehend someone for or to prevent the commission of a federal crime.
Knowledge of a potential federal crime at the time of injury or death does not, alone establish
eligibility to receive benefits under the Act. The claimant must establish that the activities in

3

5 U.S.C. § 8191.

4

20 C.F.R. § 10.735(b).

5

20 C.F.R. § 10.738(a).

6

20 C.F.R. § 10.738(b).

7

20 C.F.R. § 10.739.

3

which he was engaged at the time of injury constituted the apprehension or attempted
apprehension of a federal offender or the lawful prevention of or lawful attempt to prevent the
commission of a federal crime.8
ANALYSIS -- ISSUE 1
The Board finds that appellant is not entitled to coverage under section 8191 of the Act
for the shoulder injury he sustained on September 12, 2001 at the World Trade Center.
Appellant alleged that he was engaged in the apprehension or attempted apprehension of a
person for the commission of a crime against the United States because he was specifically
looking for an Arabic male and was thus entitled to coverage under parts (1) or (2) of section
8191. The record, however, supports that on September 12, 2001 he was working in his capacity
as an NYPD detective engaged in search and rescue efforts at the World Trade Center site
following after the September 11, 2001 terrorist attack. He sustained his right rotator cuff injury
while moving a large section of metal from a collapsed building. Language in the legislative
history of section 8191 indicates that Congress intended this section to apply to injuries sustained
by local law enforcement officials “where the injury was sustained in active pursuit of a federal
law breaker.”9 There is no evidence of record that appellant was injured while actively engaged
in the apprehension or attempted apprehension of a person who had committed a crime against
the United States but was rather performing laudable search and rescue duties at the World Trade
Center site.10
Appellant also contends that he is entitled to coverage under part (3) of section 8191 as
on September 12, 2001 he was engaged in the lawful prevention of a crime against the United
States because he was part of an effort to identify, locate and prevent other attacks. This is not
supported by the record. The Board has recognized that the issue of whether a local law
enforcement office was attempting to prevent the commission of a federal crime turns initially on
the question of whether, at the time the injury was sustained, the officer had knowledge that a
federal crime was being or about to be committed and, therefore, formed the intent to prevent the
commission of a federal crime.11 The Board has held that section 8191 requires that the threat
must be actual and imminent.12 In this case, the record does not reflect that appellant had the
intent to prevent the commission of a federal crime or that he knew a federal crime was being
committed at the time he was injured on September 12, 2001. Rather, the terrorist attack had
occurred on September 11, 2001. At the time appellant sustained his shoulder injury, he was
engaged in rescue and recovery efforts. Appellant, therefore, did not establish that he was
entitled to coverage under part 3 of section 8191.

8

Michael Kosowski, 57 ECAB ____ (Docket No. 04-2263, issued November 22, 2005).

9

Statement by Congressman Poff, Congressional Record, March 27, 1968, cited in Kenneth Dudonis, 37 ECAB
287 (1986) at note 7.
10

Id.

11

See Morris W. Farlow, 48 ECAB 659 (1997).

12

See Alfred A. Danna, 47 ECAB 789 (1996).

4

While the Act is remedial in nature and should be broadly and liberally construed in
accord with its purpose, the primary rule of statutory construction is to give effect to legislative
intent.13 The Board has held that section 8191 was not intended to cover every event that could
be remotely connected to the real or alleged commission of a federal crime, but rather to cover
the specific occurrence or prevention of a federal crime.14 Although section 8191 does not
explicitly state that in order to be eligible an officer must be aware of a federal link, the
legislative history supports that the local officer must be purposely, not accidentally, engaged in
the federal law enforcement activity.15 The purpose of section 8191 is to provide compensation
benefits for state and local law enforcement officers who expose themselves to the dangers of
enforcing federal laws or who provide assistance to federal authorities.16
Appellant’s argument that he prevented the commission of a crime against citizens of the
United States on September 12, 2001 is not convincing. His search and rescue effort cannot be
construed as “the lawful prevention of or lawful attempt to prevent the commission of a crime
against the United States.”17 While his actions were certainly praiseworthy, he did not act with
the necessary intent to prevent the commission of a federal crime. The Board finds this lack of
intent precludes coverage under part 3 of section 8191.
The Board has no power to enlarge upon the specific terms or the statute or to grant
benefits on a basis other than those provided by the Act.18 At the time of his shoulder injury on
September 12, 2001, appellant was not attempting to apprehend someone for or to prevent the
commission of a federal crime. He, therefore, is not eligible to receive compensation benefits
under section 8191 of the Act.19 The Board will not rule on the question of the significance, if
any, of the Intergovernmental Personnel Act or appellant’s status, at the time of his injury, as a
special Deputy United States Marshal.20 These questions were raised only obliquely in the
record and were not asserted by appellant as a basis for eligibility nor developed by the Office.
13

Michael Kosowski, supra note 8.

14

See Michael Ponenti, 34 ECAB 319 (1982).

15

See Lance D. Coleman, 41 ECAB 604 (1990) (listing congressional comments to this effect).

16

Michael Kosowski, supra note 8.

17

5 U.S.C. § 8191(3).

18

Morris W. Farlow, supra note 11.

19

With his March 22, 2005 reconsideration request, appellant also contended that his nasal condition should be
covered under section 8191. The Board has no jurisdiction over this claim as the Office has not adjudicated whether
his nasal condition was related to federal employment. The Board’s jurisdiction is limited to the deliberation of
appeals from final decisions of the Office. 20 C.F.R. § 501.2c. The Board notes that this claim would also not fall
within the purview of section 8191 of the Federal Employees’ Compensation Act for the reasons stated above. The
record also does not support that appellant established entitlement under the Intergovernmental Personnel Act,
which permits temporary assignments between eligible governments and institutions and the Federal Government.
5 U.S.C. § 3371 et seq.; see Cary S. Brenner, 55 ECAB 739 (2004).
20

The Intergovernmental Personnel Act establishes a process for the temporary assignment or State of municipal
employees to Federal Government activities or projects. 5 U.S.C. § 3371 et seq., see Cary S. Brenner, supra
note 19.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.21 Section 10.606(b)(2) of Office
regulations provides that a claimant may obtain review of the merits of the claim by either:
(1) showing that the Office erroneously applied or interpreted a specific point of law;
(2) advancing a relevant legal argument not previously considered by the Office; or
(3) submitting relevant and pertinent new evidence not previously considered by the Office.22
Section 10.608(b) provides that when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.23 Evidence
or argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case.24 Likewise, evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.25
ANALYSIS -- ISSUE 2
With his April 7, 2006 reconsideration request, appellant merely reiterated his arguments
that his claim fell under the purview of section 8191 of the Federal Employees’ Compensation
Act, arguments that had been previously considered by the Office. The submission of evidence
or argument that repeats or duplicates that already in the case record does not constitute a basis
for reopening a case.26 He, therefore, did not allege or demonstrate that the Office erroneously
applied or interpreted a specific point of law or advance a relevant legal argument not previously
considered by the Office and consequently was not entitled to a review of the merits of his claim
based on the first and second above-noted requirements under section 10.606(b)(2).27
Furthermore, appellant submitted no additional evidence. As he did not submit relevant and
pertinent new evidence not previously considered by the Office, he did not meet the
requirements of the third above-noted element of section 10.606(b)(2)28 and the Office properly
denied his reconsideration request.29

21

5 U.S.C. § 8128(a).

22

20 C.F.R. § 10.606(b)(2).

23

20 C.F.R. § 10.608(b).

24

Helen E. Paglinawan, 51 ECAB 591 (2000).

25

Kevin M. Fatzer, 51 ECAB 407 (2000).

26

Helen E. Paglinawan, supra note 24.

27

20 C.F.R. § 10.606(b)(2)(1), (2).

28

20 C.F.R. § 10.606(b)(2)(3).

29

20 C.F.R. § 10.606(b)(3).

6

CONCLUSION
The Board finds that appellant’s September 12, 2001 injury does not fall within the
purview of 5 U.S.C. § 8191. The Board further finds that the Office properly refused to reopen
appellant’s case for further consideration of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 12, 2006 and May 23, 2005 be affirmed.
Issued: January 29, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

